Citation Nr: 1526238	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type I.

3.  Entitlement to service connection for a bilateral eye disability, claimed as secondary to diabetes mellitus, type I.

4.  Entitlement to service connection for a bilateral foot disability, claimed as secondary to diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to November 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In June 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  During the hearing, the Veteran was granted a 60-day abeyance in order for him to submit additional evidence.  In August 2014, the Veteran submitted additional medical evidence with a waiver of initial RO consideration.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the February 2012 duty to assist notification, and January 2013 video-conference transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Board observes that there are currently no documents located in VBMS.

The issue of entitlement to service connection for tinnitus has been raised by the record.  See pages 32-33, Board hearing transcript.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if any action, on his part, is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Initially, the Board notes that a review of the claims file revealed a request for the Veteran's service personnel file.  In April 2013, service personnel records relating to another Veteran were received and erroneously misfiled in the claims file of the Veteran in the instant case.  These misfiled records were not referenced in the January 2014 statement of the case (SOC).  Regardless, the Board finds as there was an original request for the Veteran's service personnel file, and his records were not received, the Veteran's service personnel file needs to be obtained and associated with the claims file.  The misfiled documents have now been removed from the Veteran's claims file and forwarded to the appropriate RO to be associated with the correct Veteran's claims file.  See Board of Veterans' Appeals Chairman's Memorandum 01-06-20 (July 2006). 

Relevant to the Veteran's diabetes mellitus claim, he contends that his diabetes is related to his military service.  The service treatment records are devoid of any complaints of or treatment for diabetes mellitus.  The Board notes, however, the Veteran is competent to describe symptoms of diabetes he experienced while in service.  Indeed, during the June 2014 Board hearing, the Veteran indicated that he had difficulty maintaining his weight; he experienced an increase in urinary frequency, and an increase in thirst.  See pages 5-6, Board hearing transcript.  Post service, the Veteran was seen at St. Mary's General Hospital in February 1990 for an increase in urinary frequency.  He was subsequently diagnosed with diabetes mellitus.  Private treatment records from Dr. M.B., dated from February 1998 to June 2010 as well as VA treatment records dated from January 2009 to January 2013 document, the Veteran's consistent treatment for diabetes mellitus, type I.  The Veteran has not been given an examination to determine the etiology of his diabetes mellitus.  An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination for his diabetes mellitus to determine the nature and etiology.

As noted in the Introduction, in August 2014, additional medical evidence was submitted.  In the August 2014 correspondence, F.A.G., M.D. provided a diagnosis of diabetes mellitus, type II, and indicated that such was related to the Veteran's environmental exposures during his time on active duty.  It is unclear as to how Dr. F.A.G. arrived at such diagnosis.  All records show that the Veteran has type I diabetes mellitus.  As the Board is remanding this issue for an examination and opinion, the provider will be able to provide comment with regards to the August 2014 medical opinion.

Since the Veteran asserts that his bilateral foot and eye disabilities are secondary to his diabetes mellitus those issues are inextricably intertwined.  Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Thus, the Board finds that on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his bilateral foot and eye disabilities.  In this regard, a September 2012 VA treatment record documents bilateral mild diabetic retinopathy.  Moreover, Dr. F.A.G. diagnosed diabetic peripheral neuropathy.

In the Veteran's original January 2012 claim, the Veteran indicated that his bilateral foot and eye disabilities were secondary to his diabetes mellitus.  The Veteran was provided with a generic Veterans Claims Assistance Act (VCAA) service connection notification in February 2012 (document located in Virtual VA), however, the notification did not address the secondary service connection aspect of his claim for service connection for bilateral foot and eye disabilities.  Therefore, on remand, the Veteran should be provided with proper VCAA notice pertaining to the secondary aspect of such claims.

Relevant to the bilateral hearing loss claim, during the June 2014 video-conference hearing, the Veteran identified potentially relevant employment records.  Indeed, he indicated that he worked at the Paper Mill for 24 years, and that he was given a hearing test yearly.  As this issue is being remanded, the Veteran will have an opportunity to obtain, or authorize VA to obtain such records.  

The Veteran first filed his claim for bilateral hearing loss in January 2012.  He contends that such is related to his duties of shooting weapons in service while working as a military policeman.  He indicated that he experienced problems with his hearing during service.

At the Veteran's January 2013 VA hearing loss examination, the audiologist diagnosed bilateral hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385 (2014).  The examiner opined that the Veteran's hearing loss was less likely than not (less than a 50 percent probability) related to his military service, reasoning that entrance and separation examinations did not reveal evidence of hearing loss or threshold shifts during service.

The Board finds the examiner's opinion with regard to the etiology of hearing loss inadequate.  The fact that hearing loss was not identified during service is not fatal to a claim for service connection.  A veteran may establish direct service connection for a hearing loss disability, which initially manifested several years after separation from service, by showing evidence of a current hearing loss disability and a causal relationship to active duty service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d).  Therefore, a showing of normal hearing upon separation is not sufficient to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss absent any other rationale.  Accordingly, a remand is required to obtain a new examination and opinion regarding the etiology of the Veteran's diagnosed hearing loss.

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA treatment records referable to his diabetes mellitus and bilateral eye and foot disabilities, and bilateral hearing loss.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel file.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his diabetes mellitus, bilateral eye and foot disabilities, and bilateral hearing loss since service.  Specifically request the Veteran's employee health records, to include the hearing tests, from the Paper Mill where he was employed for 24 years.

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for bilateral eye and foot disabilities as secondary to a service-connected disability.

4.  Obtain and associate with the claims file any and all outstanding VA treatment records.

5.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his diabetes mellitus, type I and bilateral foot and eye disabilities.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should answer the following questions:

A) Is it at least likely as not (50 percent or greater probability) that the diabetes mellitus, type I is related to any aspect of the Veteran's military service? Address the Veteran's contentions that while on active duty, he experienced an increase in thirst, urinary frequency, and was unable to maintain his weight. 

The examiner must also address the August 2014 private opinion from Dr. F.A.G. that indicates the Veteran's diabetes is related to environmental exposures.

B) Does the Veteran have a current diagnosis of peripheral neuropathy of the feet?

C) Is the Veteran's peripheral neuropathy of the feet, at least as likely as not caused OR aggravated by the diabetes mellitus? 

D) Is the Veteran's eye disability, at least as likely as not caused OR aggravated by the diabetes mellitus?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

6.  Schedule the Veteran for a VA audiological evaluation to ascertain the nature and likely etiology of his bilateral hearing loss.  The entire claims file must be made available for the examiner to review and the examiner must discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must answer the following:

(a)  If the Veteran has a current diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, is it at least as likely as not (50 percent probability or greater), that his hearing loss is related to his military service, to include any in-service noise exposure?

In formulating the opinion, the examiner must discuss the Veteran's history of noise exposure during and after service and must comment on the effects of any such exposure on his hearing loss.  The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

7.  The AOJ must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for either of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The examination reports must be reviewed by the AOJ to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the AOJ must implement corrective procedures at once.

9.  After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental SOC and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






